Citation Nr: 1114205	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-23 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a left shoulder injury. 

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a right foot disorder.  

4.  Entitlement to service connection for a right leg disorder.  

5.  Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1949 to October 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  The Veteran's claim folder is in the jurisdiction of the Atlanta, Georgia RO. 

The Veteran was scheduled for a Travel Board hearing in October 2010 at the RO in Atlanta, Georgia before a Veteran's Law Judge.  However, in October 2010, VA received written notice from the Veteran expressing his desire to withdraw his hearing request.  

The Board notes that the Veteran did not specifically perfect an appeal of the issue of whether new and material evidence had been submitted to reopen a left shoulder disability in his July 2008 appeal to the Board.  Nonetheless, the RO treated this claim as if it were on appeal by issuing a supplemental statement of the case (SSOC) in June 2010 that addressed this issue.  The Veteran's representative has since submitted additional argument in support of this claim.  Therefore, since this claim has been treated as if it were on appeal, the Board will consider it to have been timely appealed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right knee disorder, a right leg disorder and a right foot disorder, and entitlement to a disability evaluation in excess of 10 percent for a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 1960 rating decision denying entitlement to service connection for a left shoulder disorder was not appealed and is, therefore, final.  

2.  Evidence submitted since the February 1960 rating decision is new and material.  

3.  The Veteran's left shoulder disability manifested as a result of active military service.  


CONCLUSIONS OF LAW

1.  The February 1960 rating decision declining to reopen the Veteran's claim of entitlement to service connection for the residuals of a left shoulder injury is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has been received and the Veteran's claim of entitlement to service connection for the residuals of a left shoulder injury is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for establishing entitlement to service connection for the residuals of a left shoulder injury have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence

Relevant Laws and Regulations

In October 2006, the RO declined the Veteran's request to reopen his claim of entitlement to service connection for the residuals of a left shoulder injury.  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Facts and Analysis

The Veteran's claim of entitlement to service connection for the residuals of a left shoulder injury was originally denied in a February 1960 rating decision.  The claim was essentially denied because while his left shoulder was treated in service, any problem was acute and transitory with no residual disability.  Therefore, for the evidence to be material in this case, it must address this unestablished fact. 

With that having been said, the Board finds that evidence submitted since the February 1960 rating decision is both new and material.  According to a March 2000 VA outpatient treatment record, the Veteran was suffering from a left shoulder disability that was most likely secondary to an old injury.  Therefore, there is evidence to suggest that the Veteran has injured his left shoulder in the past.  As such, new and material evidence has been received and the claim is reopened.  

Entitlement to Service Connection for a Left Shoulder Injury

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  



Facts and Analysis

The Veteran contends that he is entitled to service connection for the residuals of a left shoulder injury.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that he is entitled to service connection for the residuals of a left shoulder injury.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

According to the Veteran's September 1959 separation examination, the Veteran's upper extremities were abnormal upon separation.  An orthopedic consultation, however, revealed normal range of motion.  According to a March 1959 in-service treatment record, the Veteran was in a motor vehicle accident.  He was experiencing left knee tenderness and left paraspinal muscle tenderness in the upper thoracic region.  The following day, the Veteran complained of pain in the left shoulder and he was found to have some swelling and tenderness of the left shoulder.  

Following his separation from active duty in October 1959, the Veteran was afforded a VA examination in January 1960.  It was noted that the Veteran injured his left shoulder in a motor vehicle accident during active military service.  Examination of the left shoulder revealed no actual dislocation or limitation of motion of the left shoulder, but the Veteran was found to have some roughening of the joints upon rotation.  He was diagnosed with a prior traumatic dislocation of the left shoulder that was not presently clinically demonstrable.  

The next evidence of treatment in the record is a December 1998 VA outpatient treatment record in which the Veteran was noted to be suffering from degenerative joint disease of the shoulders.  The record also contains a March 2000 X-ray performed by VA, which revealed no evidence of fracture or dislocation, but there were changes of mild degenerative joint disease of the acromioclavicular (AC) joint and glenohumeral joint with mild subluxation of the glenohumeral joint.  The VA physician concluded that this was most likely secondary to capsular laxity.  There was also evidence of two small soft tissue calcifications adjoining the lateral aspect of the acromion process of the left scapula.  The VA physician opined that this was most likely secondary to an old injury.  

Subsequent treatment records demonstrate that the Veteran has continued to seek treatment for a left shoulder disability.  According to a May 2000 record, the Veteran had a history of left shoulder arthritis and calcific tendinitis.  The Veteran was also noted to be suffering from arthritis of the shoulder in December 2000.  

Having considered all of the above evidence, the Board finds that the evidence of record is at least in equipoise in this case.  The service treatment records demonstrate that the Veteran did suffer an injury of the left shoulder during active military service.  A post-service VA examination also revealed that the Veteran's left shoulder was exhibiting some roughness upon motion within one year of the Veteran's separation from active duty.  A March 2000 X-ray also revealed a disability of the left shoulder, and the examining physician opined that it was most likely due to an old injury.  Therefore, when affording the Veteran the full benefit of the doubt, the Board finds that he is entitled to service connection for a left shoulder disorder.  


ORDER

Entitlement to service connection for the residuals of a left shoulder injury is granted.  


REMAND

Right Knee Disorder

The Veteran contends that he is entitled to service connection for a right knee disorder.  Regrettably, further evidentiary development is necessary on this matter before appellate review may proceed.  

An undated service treatment record indicates that the Veteran was diagnosed with a sprain of the medial collateral ligament of the right knee.  According to a February 1959 in-service treatment record, the Veteran had a two year history of a "cracky" right knee.  The Veteran also reported that approximately one month earlier, his right knee became numb and gave out on him.  Another February 1959 record indicated that the Veteran was suffering from pain in both knees.  A diagnosis of osteoarthritis was assigned.  A January 1960 VA examination report also noted a 5 inch scar on the right knee.  However, examination of the right knee revealed it to be stable as of this time.  Therefore, there is evidence of an in-service injury and symptomatology involving the right knee.  

The record also demonstrates that the Veteran suffers from a current right knee disability.  According to a March 1999 X-ray, the Veteran was suffering from mild degenerative joint disease of the right knee.  The Veteran was also diagnosed with degenerative joint disease of the right knee during a March 2009 VA examination.  Regrettably, no opinion as to etiology was provided during this examination.  Since there is evidence of in-service symptomatology and a current disability, the Veteran should be afforded a VA examination in which an opinion regarding etiology is provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Right Foot Disability and a Right Leg Disability

The Veteran also contends that he is entitled to service connection for a right foot disability and a right leg disability.  Regrettably, further evidentiary development is necessary on these matters as well before appellate review may proceed.  

In April 2004, the Veteran was treated by VA on an outpatient basis with complaints of cold feelings in his feet. He reported that while in Korea he was a paratrooper and that after parachuting down, he had to wait in snow and below freezing conditions to be picked up.  He also indicated that his feet turned blue for a week at one point in time but that he did not seek medical care because there was none available.  According to an October 2005 VA outpatient treatment record, the Veteran likely suffered from neuropathy due to cold exposure.  Another VA treatment record from October 2005 notes that the Veteran was suffering from probable neuropathic pain in both feet that was more likely than not a result of cold exposure while serving in Korea.  Unfortunately, the examiners did not indicate what evidence or clinical data, if any, were relied upon in making these assertions.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In light of the above evidence, the Veteran should be afforded a VA examination for his claimed right foot and right leg disabilities in which opinions as to etiology are provided.  The Board is aware that the RO has been adjudicating the issue of entitlement to service connection for peripheral neuropathy of the right lower extremity as a separate claim, as evidenced by a September 2009 rating decision that has not yet been appealed to the Board.  However, the Veteran's original claim of October 2006 clearly indicated that he was seeking entitlement to service connection for both a right foot and a right leg disorder.  Therefore, these issues are properly before the Board at this time.  

Increased Disability Evaluation for a Left Knee Disorder

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for a left knee disability.  However, in light of the above remand directives, the Board finds that additional evidentiary development should be undertaken.  

The Veteran was last afforded a VA examination of the left knee in March 2009.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In the present case, it has been more than 2 years since the Veteran's previous VA examination.  While it is not clear whether there has been a worsening of the Veteran's overall disability, the current severity of his left knee disability should be determined as he is already being scheduled for a VA examination of the right knee.  

In addition, the most recent VA Medical Center (VAMC) treatment records in the claims file are dated April 2008.  Therefore, more recent VA treatment records should be obtained as to reflect the current severity of the Veteran's left knee disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain copies of the Veteran's VA Medical Center records prepared since April 2008.  Any records that are obtained should be incorporated into the claims file.  

2.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding his claimed disabilities of the right leg and foot.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to indicate whether the Veteran suffers from any disability of the right leg or right foot, and if so, whether it is at least as likely as not related to military service, to include as due to reported cold exposure.  In the alternative, the examiner should opine as to whether it is at least as likely as not that any disability of the right leg or right foot manifested as a result of the Veteran's service-connected left knee disability.  A complete rationale must be provided for any opinion offered and the examiner should consider and discuss the lay evidence provided by the Veteran in support of his claim.  

3.  The Veteran should also be scheduled for a VA examination of the knees before an appropriate specialist.  Again, the Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to address the following:

(a) Is it as least as likely as not the Veteran's right knee disability manifested during, or as a result of, active military service?  In the alternative, is it at least as likely as not that this disability manifested as a result of the Veteran's service-connected left knee disability?  

(b) Determine the current severity of the Veteran's service-connected left knee disability.  The examiner should describe in detail all symptomatology associated with the Veteran's left knee disability.  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

(c) A complete rationale must be provided for all opinions offered.  Again, the lay statements provided by the Veteran in support of his claims must be considered and discussed when offering a final opinion.  

4.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


